Lowe, J.
The question involves no principle not heretofore settled by this Court.
First. It has been held that the equitable interest of the judgment debtor in real estate is vendible upon execution, and the judgment itself operates as a lien thereon. Harrison v. Kramer et al., 3 Iowa, 543; Blain v. Stuart, 2 Iowa, 378.
Second. If the debtor or his grantee redeem land which had been sold in part^satisfaction of a subsisting judgment, the property at once becomes liable to satisfy the unpaid balance of the execution from the moment of such redemption. This principle or rule of property is distinctly settled in the case of Curtis v. Millard & Co., 14 Iowa, 128, where the doetrine upon this subject is discussed, as well as by the several authorities therein cited.
Adopting and following the rule thus established, we must hold that the claim of Collins must give way to the prior and superior equities of the plaintiff. For, we remark, additionally, that Collins did not redeem as a jrpiiqr execution creditor, within nine months of the first sale, but as purchaser under Eolf, the debtor, at the end of the year, and for that reason occupies no better or different position from what Eolf would if he had redeemed, that is to say, he took the property subject to all liens and incumbrances that were or might be resting upon it.
The circumstances that he commenced his suit by attachment, and garnished Libby and Williamson, trustees of Elkader Lodge, No. 72, introduces no new element into the controversy, nor did it in the least alter the rights or shift the equities of the parties. The judgment below is
Affirmed.